DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a large-scale high-speed rotary equipment measuring and intelligent learning assembly device and method, wherein the device comprises a base, an air flotation shaft system, an aligning and tilt regulating workbench, precise force sensors, a static balance measuring platform, an upright column, a lower transverse measuring rod, a lower telescopic inductive sensor, an upper transverse measuring rod and an upper lever type inductive sensor; wherein the air flotation shaft system is nested in the center position of the base; wherein the aligning and tilt regulating workbench is arranged in the center position of the air flotation shaft system; wherein the three precise force sensors are uniformly arranged on the aligning and tilt regulating workbench; wherein the static balance measuring platform is arranged on the three precise force sensors;  25wherein the upright column is distributed at the left side of the air flotation shaft system and is fixedly arranged on the base; wherein the upright column is sleeved with the upper transverse measuring rod and the lower transverse measuring rod sequentially from top to bottom in a mode of movable regulation; wherein the upper lever type inductive sensor is fixedly connected to the upper transverse measuring rod; and wherein the lower telescopic inductive sensor is fixedly connected to the lower transverse measuring rod as disclosed in independent claims 1 and 8, and corresponding dependent claims 2-7
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661